Order entered October 27, 2015




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-15-00999-CR

                                 PEDRO FIGUEROA, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-54929-N

                                              ORDER
        On September 30, 2015, this Court ordered the Dallas County District Clerk to file the
clerk’s record within ten days. To date, we have not received the clerk’s record, nor have we
received any correspondence from the District Clerk regarding the status of the record.
        Accordingly, we ORDER Felicia Pitre, Dallas County District Clerk, to file the clerk’s
record within FIVE DAYS of the date of this order. No further extensions will be granted. If
the clerk’s record is not filed within the time specified, the Court will utilize its available
remedies to obtain the clerk’s record.
        We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County
District Clerk, and to counsel for all parties.

                                                           /s/   CAROLYN WRIGHT
                                                                 CHIEF JUSTICE